Citation Nr: 1427065	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a right hand and left knee disorders.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The claims file includes additional evidence submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, as well as the merits of the reopened claims for the right hand and left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for a right hand and left knee disorders in a June 1969 determination.  The Veteran did not file a notice of disagreement or relevant new evidence within one year.

2.  Evidence obtained since the June 1969 determination raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand and left knee disorders.


CONCLUSION OF LAW

The June 1969 RO determination which denied entitlement to service connection for a right hand and left knee disorders is final; new and material evidence has been submitted, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a right hand and a left knee disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran previously sought benefits for a left knee and right hand disorders.  However, he failed to report to his scheduled VA examination, and these claims were therefore denied in a June 1969 letter.  The Veteran did not file new evidence or otherwise appeal the decision within one year.  Accordingly, the determination became final.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial of service connection, including the report from a July 2009 VA examination which described the Veteran's current right hand and left knee conditions, and photographs of the Veteran during service with his right hand bandaged.  Accordingly, new and material evidence has been presented since the previous determination, and the claims are reopened.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  At this time, no further discussion is needed, since the claims are being reopened and remanded for development.


ORDER

New and material evidence having been received; the claims for entitlement to service connection for a right hand and left knee disorders have been reopened.  To this extent only, the appeal is allowed.


REMAND

With respect to the right hand and left knee claims, it appears VA treatment records are missing.  The RO obtained records dated in 2008, but they contain a problem list showing VA diagnoses as early as 2002.  It is not known when the Veteran began to receive VA treatment, since he has never provided specific information, so the Board concludes it is reasonable to request records dated from 2000, with further development if needed.  If the Veteran would like to expedite this process, he is advised to inform the AMC/RO of the VA facilities where he has received medical treatment and the years of such treatment.

The VA examiner in 2009 provided an opinion as to the etiology of the Veteran's claimed knee disorder based primarily on the history the Veteran provided.  If additional VA treatment records are obtained, an addendum opinion must be sought, since the 2009 opinion was based on an incomplete history.  Moreover, the examiner did not provide sufficient rationale for the opinion.  The Veteran describes being hit in the knee with a flare, resulting in "severe bruising."  The examiner did not discuss how the mechanics of such an injury would result in degenerative arthritis more than 40 years later.

Remand for further development of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is also required.  The Veteran was provided with a VA examination in July 2009.  The examiner opined the Veteran did not meet the criteria for a diagnosis of PTSD.  However, in a subsequent March 2014 private evaluation the Veteran was diagnosed with PTSD.  Accordingly, remand for an addendum VA examiner's opinion addressing his diagnosis of PTSD is required.  Additionally, this examiner should also address the amended regulations at 38 C.F.R. § 3.304(f) which provide that a stressor may be related to a veteran's fear of hostile military or terrorist activity.

This case is complicated by the fact that the Veteran now has difficulties with reality testing and delusions.  However, he states that he served as a crew chief during his Vietnam tour.  His personnel records show his MOS as helicopter mechanic.  He was assigned to the 48th Aviation Battalion, which was redesignated as the 48th Assault Helicopter Company in 1967.  According to the unit history submitted by the Veteran, the unit flew several combat missions.  While it is not possible to verify the Veteran's personal participation in any missions, his contentions are not implausible.  His personnel records show he received an Air Medal in May 1967, which is awarded for meritorious achievement while participating in aerial flight, but such participation can be either as a crew member or a non-crew member, and it may also be awarded to certain other individuals whose combat duties require regular and frequent flying in other than a passenger status or individuals who perform a particularly noteworthy act while performing the function of a crew member but who are not on flying status.  These individuals must make a discernible contribution to the operational land combat mission or to the mission of the aircraft in flight.  The receipt of this award appears to support the Veteran's allegations of serving as a crew chief in Vietnam.  Moreover, it must be noted that when he filed his initial VA claim in 1969 - decades before his PTSD claim - he did note on his application that he had served as a crew chief in Vietnam.  

At this time the Veteran's complete personnel records have not been obtained.  The RO only requested the pages that would show his unit assignments.  His complete personnel file may, however, contain documents such as performance evaluations which may document his duties while serving in Vietnam. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete personnel file from the National Personnel Records Center.

2.  Obtain all medical records from the VA Roseburg Healthcare System for treatment from 2000 to the present.  

3.  Then, review the VA treatment records to see if they reference any treatment prior to 2000.  If so, these records should be obtained, to include searching archived paper records, if applicable.

4.  Only after obtaining the Veteran's military personnel records, schedule him for a psychiatric examination to evaluate the diagnosis and etiology of his current psychiatric disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

The examiner should see the discussion above concerning the Veteran's alleged crew chief duties in Vietnam and any military personnel records developed on remand.

Consistent with the factual and medical history, including his March 2014 diagnosis with PTSD, the examiner should answer the following questions:

a)  Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder.	

b)  If PTSD is diagnosed, is the Veteran's claimed fear of exposure to hostile military or terrorist activity adequate to support his diagnosis of PTSD, or any other plausible stressor he describes, and are his PTSD symptoms related to that stressor?

5.  Only after obtaining the Veteran's complete VA medical records, to the extent available, schedule him for an examination to evaluate the diagnosis and etiology of his claimed left knee disorder.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.

Consistent with the factual and medical history, including the 2009 VA examination report, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current left knee condition was caused by his active service, to include the described in-service injury with bruising from a misfired flare in July 1967?

6.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


